Citation Nr: 1429210	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-00 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968. 

This case comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, the Board remanded the case to the Agency of Original Jurisdiction (AOJ).  Although the AOJ limited the issue to posttraumatic stress disorder (PTSD), given the diagnoses of record, the Board broadened the issue as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the AOJ.  


REMAND

In the August 2011 remand, the Board noted that the Veteran had been diagnosed with depressive disorder at a September 2008 VA examination but the examiner did not provide an opinion on whether the disorder was related to service.  The Board thus requested another examination to determine the etiology of the diagnosed depressive disorder.  

The Veteran was afforded a VA examination in August 2011.  After examining the Veteran, the examiner concluded that the Veteran did not have a mental disorder that conforms to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The examiner noted the prior diagnoses of PTSD but stated that a diagnosis could not be provided based on the current evaluation due to unreliable or inconsistent results.  The examiner then stated that an opinion on the etiology of the Veteran's PTSD could not be offered, noting that it would be mere speculation to opine as to whether the Veteran's current PTSD symptoms are related to his in-service stressors.  The examiner added that the Veteran's mental health treatment history was inconsistent for a diagnosis of PTSD.

While the examiner concluded that the Veteran did not have PTSD and as such an opinion on the etiology of the Veteran's PTSD could not be offered, the examiner did not fully address the Veteran's depressive disorder.  As the examiner noted, the Veteran has been diagnosed with depressive disorder during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  While the examiner found that the Veteran did not have a mental disorder based on the current examination, the examiner did not indicate that the prior diagnosis of depressive disorder was invalid or otherwise in error.  Thus, an opinion on the etiology of the depressive disorder is still needed, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Although two VA examinations have now found that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD due to unreliable or inconsistent test results, VA treatment records through March 2012 show that the Veteran continues to be treated for PTSD.  As another VA examination is being requested, one final attempt should be made to determine whether he has PTSD and, if so, whether it is related to the confirmed in-service stressor of an enemy attack at Phan Rang.

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record, including the Veteran's Virtual VA electronic claims file, contains VA treatment notes through April 2012.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since April 2012.

2.  Then, schedule the Veteran for a VA examination to ascertain the nature and etiology of any current psychiatric disorder.  The examiner is advised that the Veteran has been diagnosed with depressive disorder.    Specifically, the examiner should address the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder is related to active service.  If the examiner finds that the record fails to support and diagnosis of depressive at any time during appeal (i.e., that the earlier diagnoses were in error), such should be stated and explained.

(b)  If the Veteran is found to have PTSD, then state whether it is at least as likely as not (50 percent or greater probability) that the PTSD is related to the confirmed in-service stressor of an enemy attack at Phan Rang.

The examiner must provide rationale (explanation of the examiner's reasoning at arriving at a conclusion) for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

